Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/21/2021 has been entered.

Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/21/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
	Claims 1-4, 6, 8-12, 18-31 are pending; claims 1-4, 6, 8-12, 18-24 and 26-31 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 21, 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 1 recites isothiazolinone comprising 1,2-benzisothiazolin-3-one; claims 2-4 recites additional different isothiazolinones or 1,2-benzisothiazolin-3-one alone (in claim 4), fails to further limit the subject matter of the claim upon which it depends, fails include all the limitations of the claim upon which it depends.
Claims 1 and 26 recites  0.001 to 0.01% of isothiazolinone and pyithione 0.001 to 0.005%, the ratio of pyithione to isothiazolinone is from 0.1 to 5. Claims 21 and 28 depend on claims 1 and 26, respectively, recite the ration of 0.1 to 10, fails include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-12, 18-24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US20150141393) in view of Goettsche et al. (US5186947) and Rioux et al. (US20050158263).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Brown et al. teaches a composition having biocidal properties. Furthermore, the composition includes a first biocide, optionally a second biocide, and a biocide enhancing agent. The first biocide may comprise an isothiazolin. The second biocide may comprise a pyrithione. The biocide enhancing agent may comprise an amine, an amine salt, an amine oxide, or mixtures thereof (abstract). The isothiazolin is 1,2-benzisothiazolin-3-one in one embodiment (page 2, [0024]), the pyrithione is sodium pyrithione (page 2, [0027]). The composition further comprises zinc compound such as Zinc oxide, Zinc chloride, present in a final product from 45ppm to 600ppm (page 5, [0063-0065]). The composition further comprises polyethylenimine in the final product from 50ppm to 1000ppm (page 5, [0066-0067]). In one embodiment, the amine has formula R2(R3)N R1, R1 is C1-40 alkyl , hydroxyalkyl; R2 and R3 each independently be a H or C1-40 alkyl (page 2-3, [0031-0033]). The isothiazolin is present in the final product up to 50ppm (claim 13). The isothiazolin and pyrithione are present at a weight ratio of 1:200 to about 10:1 (claim 2), encompassing the claimed ratio of 10 to 0.1, this teaches appellant’s claim 21 and 28. Brown et al. teaches the biocidal composition formulated as a concentrate or incorporated into coating composition such as paint (page 6, [0074]). This teaches claims 23-24 and 26. In working example Table 5, 1,2 Benzisothiazolin-3-one (BIT) at 120ppm has very lightly contaminated after exposure to a set of bacterial;  Table 9, Zinc pyrithione (ZPT) at 50ppm  not contaminated; ZPT at 25ppm, BIT 25ppm and Cocodimethylamine oxide (CDMA-oxide) 1200ppm not contaminated (page 9, Table 5 to  page 10, Table 9). This teaches amine such as CDMA-oxide enhances biocidal properties of pyrithione and isothiazolin (page 10, [0096]). Ideally, a preservative has broad-spectrum activity against all types of microorganisms at various pH levels (page 1, [0003]).
Goettsche et al. teaches wood preserve concentrate comprising 2.5-40% of zinc compounds (such as Zinc oxide), 5-50% of polyethylenimine, 0-25% of water soluble amine (such as alkanolamine ethanolamine), 0-20% of isothiazolone (column 2, line 10-17 and 45-60; column 6, line 42-68).
monoethanolamine, 1-amino-2-propanol, 3-amino-1-propanol, and combinations thereof. Advantageously, the zinc source employed in the present invention is selected from the group consisting of zinc salts, zinc oxides, zinc borates, zinc hydroxides, zinc sulfates, zinc chlorides, zinc alloys, zinc complexes, and combinations thereof (page 4, [0045]).  Rioux et al. teaches "enhanced biocidal effect" refers to an interaction between the pyrithione or pyrithione salt component, the water-soluble zinc component, and the organic amine component that results in the biocidal effect of the composition being greater than any of the components taken individually. Thus, the antimicrobial results of the composition exceed the expected biocidal effect of the combination based upon the performance of the individual components (page 4, [0047-0048]).The biocidal composition of the invention is a useful additive in industrial fluids (e.g., metalworking fluids), paints, coatings, adhesives, wet-state preservatives, hard surface cleaners, fabric care compositions, wood products, plastic products, medical products, fibers, or any other application where microorganism growth, and particularly biofilm growth, must be stopped or slowed (page 7, [0135]). In the working example, The pH of each flask was determined. The addition of the amines to soluble oil flasks raised the pH of the fluid to This was done to eliminate or minimize any biocidal effects against the test organism due to pH. In semi-synthetic or synthetic fluids, amines raised the pH no more than 0.3 over the untreated controls. The pH of the soluble oil, semi-synthetic and synthetic flasks were 8.5 to 8.7, 8.2 to 8.5, and 8.1 to 8.5, respectively (page 8, [0148]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Brown et al.  is that Brown et al.   do not expressly teach ethanolamine. This deficiency in Brown et al. is cured by the teachings of Goettsche et al. and Rioux et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brown et al., as suggested by Goettsche et al. and Rioux et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to choose ethanolamine as amine in Brown et al. invention because Brown et al. teaches amine formula R2(R3)N R1 (when R1 being hydroxyalkyl (hydroxyethyl); R2 and R3 each independently being a H) encompassing ethanolamine, Goettsche et al. teaches ethanolamine  as suitable amine in wood preserve composition comprising prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to choose ethanolamine as amine in Brown et al. invention and produce instant claimed invention with reasonable expectation of success. Alternatively, one of ordinary skill in the art would have been motivated to replace ethanolamine for alkyl amine or alkyl amine oxide in Brown’s working example because this is simple substitution of one known organic amine for another to enhance biocidal effect for wood preserve composition comprising pyrithione or pyrithione salt. MPEP 2143 states, it is prima facie obvious for simple substitution of one known element for another to obtain predictable results. Since ethanolamine is taught by Rioux et al. for enhancing biocidal effect for wood preserve composition comprising pyrithione or salt, it is obvious for one of ordinary skill in the art to replace ethanolamine for alkyl amine or alkyl amine oxide in Brown’s working example to produce instant claimed invention with reasonable expectation of success.
Regarding the limitation of “a sum of a fractional inhibitory concentration of the isothiazoline and a fractional inhibitory concentration of the pyrithicone is less than one”, Brown teaches BITat 120ppm has very lightly contaminated after exposure to a set of Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claims 18-19, the limitation is met by Brown et al. disclosing the biocidal composition further comprising polyethyenimine, that falls into formula of claim 19 according to appellant’s specification ([00072]).
Regarding claims 22 and 29, Brown et al. teaches Zinc chloride as additional ingredient (Zinc chloride is not required, 0 ppm) and when present in a final product from 45ppm to 600ppm, thus, Zinc chloride is not from 0 ppm to 600ppm.  isothiazolin is present in the final product up to 50ppm. Thus, when isothiazolin is present at 100ppm (0.01%), Zinc chloride is 1 ppm, the ratio is 100, inside the claimed range of 75 to 200.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that as discussed in at least paragraph [00119] of the present disclosure, "The passing level of NaPT alone as Sodium Omadine 2000 was 61 ppm NaPT. The passing level of BIT alone as Proxel AQ was 114 ppm BIT. Meanwhile, the passing level of NaPT and BIT as a blend was 32 ppm NaPT + 16 ppm BIT." Thus, Applicant respectfully submits that, it is clear from paragraph [00119] and Table 2-4 that the compositions of the presently pending claims exhibit an unexpected technical effect. Thus, even if the cited art does disclose all of the features of the presently pending 
In response to this argument: This is not persuasive. Applicant’s arguments are not sufficient to overcome the 103 rejections at least for the following reasons. Applicants failed to compare with the closest prior art and applicant’s data are expected by one artisan in the art.  MPEP 716.02, Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 716.02*b) III, Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As discussed in the above 103 rejections, Brown teaches BITat 120ppm has very lightly contaminated after exposure to a set of bacterial;  Zinc pyrithione (ZPT) at 50ppm  not contaminated; ZPT at 25ppm, BIT 25ppm and Cocodimethylamine oxide (CDMA-oxide) 1200ppm not contaminated; when ethanolamine (alternative to CDMA-oxide) is used instead of CDMA-oxide,  one artisan in the art would expect the prior art composition have the same or substantially same properties to show syngeneic effect. At the end of day, applicants has done not more than starting from Brown, under guidance from Goettsche et al. and Rioux et al. that monoethanolamine as an suitable amine for enhancing biocidal effect, and use 

Applicants argue that Applicant respectfully submits that, as admitted by the Office Action, none of the cited art, alone or in any proper combination, disclose or render obvious the compounds in combination with the amounts as presently claimed. Thus, Applicant respectfully submits that the presently pending claims are further patentable and nonobvious over the cited art. For at least these reasons, Applicant respectfully submits that the presently pending claims are patentable and nonobvious over the cited art. Furthermore, Applicant respectfully submits that the Office Action has failed to show, by a prima facie case that the presently pending claims are obvious, and thus, respectfully requests withdrawal of the rejection. Applicant also respectfully submits that for at least the reasons indicated above relating to corresponding independent claims, the pending dependent claims which were not discussed in detail patentably define over the references cited. However, Applicants also note that the patentability of the dependent claims certainly does not hinge on the patentability of independent claims. In particular, it is believed that some or all of these claims may possess features that are independently patentable, regardless of the patentability of the independent claims.
In response to this argument: This is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As discussed in the 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-12, 18-24 and 26-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-8, 10-11, 13-15, 18 and 26-28 of US patent 10721934 in view of Brown et al. (US20150141393), Goettsche et al. (US5186947) and Rioux et al. (US20050158263). The reference teaches patent all the limitation of claimed invention except ethanolamine, since Brown et al. teaches amine formula R2(R3)N R1 (when R1 being hydroxyalkyl (hydroxyethyl); R2 and R3 each independently being a H) encompassing ethanolamine in paint composition,  Goettsche et al. and Rioux et al. teach ethanolamine as suitable amine (as biocidal enhancing agent) in biocidal coating composition, it is obvious for one artisan in the art to have ethanolamine as biocide enhancing amine in appellant’s claimed invention. Thus, one artisan in the art would immediate recognize obvious variant of claimed invention over reference patent.

Claims 1-4, 6, 8-12, 18-24 and 26-31  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8317912 in view of Brown et al. (US20150141393), Goettsche et al. (US5186947) and Rioux et al. (US20050158263). Although the reference patent does not teaches ethanolamine and polyethylenimine, Brown et al. teaches amine formula R2(R3)N R1 (when R1 being hydroxyalkyl (hydroxyethyl); R2 and R3 each independently being a H) encompassing ethanolamine in paint composition, Goettsche et al. teaches ethanolamine and polyethylenimine as suitable component in wood preserve (antimicrobial) composition, Rioux et al. teaches ethanolamine as suitable component (also as biocidal enhancing agent) in antimicrobial composition, it is obvious for one artisan in the art to include ethanolamine and polyethylenimine according to MPEP 2144.07. Thus, one artisan in the art would immediately recognize obvious variant of instant claimed invention over patent subject matter. 
s 1-4, 6, 8-12, 18-24 and 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US5939203 in view of Brown et al. (US20150141393), Goettsche et al. (US5186947) and Rioux et al. (US20050158263). Although reference patent does not teach isothiazolin, ethanolamine and polyethylenimine in claim 1, reference patent teaches isothiazolin in claim 6, Brown et al. teaches amine formula R2(R3)N R1 (when R1 being hydroxyalkyl (hydroxyethyl); R2 and R3 each independently being a H) encompassing ethanolamine in paint composition,  Goettsche et al. teaches ethanolamine and polyethylenimine as suitable component in wood preserve (antimicrobial) composition, Rioux et al. teaches ethanolamine as suitable component (also as biocidal enhancing agent)  in antimicrobial composition, it is obvious for one artisan in the art to include ethanolamine and polyethylenimine according to MPEP 2144.07. Thus, one artisan in the art would immediately recognize obvious variant of instant claimed invention over patent subject matter.

Response to argument:
Applicants argue that for the same reason for the 103 rejections, the ODP is not proper.
In response to this argument: this is not persuasive. Since the argument for the 103 rejection is not sufficient to overcome the obvious rejections, the same argument is not sufficient to overcome ODP rejection, either. Since no TD is filed, the ODP rejections are maintained for record.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613